ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Kellogg Brown & Root Services, Inc.           )      ASBCA Nos. 59357, 59358
                                              )
Under Contract No. DACA63-03-D-0005           )

APPEARANCE FOR THE APPELLANT:                        Kurt J. Hamrock, Esq.
                                                      Covington & Burling LLP
                                                      Washington, DC

APPEARANCE FOR THE GOVERNMENT:                       Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney

                               ORDER OF DISMISSAL

       These appeals have been settled. By email to the Board dated 26 August 2016,
the parties have filed a joint motion to dismiss these appeals with prejudice. The joint
motion is granted.

       WHEREFORE, ASBCA Nos. 59357 and 59358 are hereby dismissed with
prejudice.

       Dated: 29 August 2016




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59357, 59358, Appeals of
Kellogg Brown & Root Services, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals